 
 
I 
112th CONGRESS
2d Session
H. R. 5778 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2012 
Mr. Scott of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on p-Nitrobenzoic Acid. 
 
 
1.p-Nitrobenzoic Acid 
(a)In generalHeading 9902.23.90 of the Harmonized Tariff Schedule of the United States (relating to Acephate) is amended by striking 12/31/2009 and inserting 12/31/2015.  
(b)Effective dateThe amendments made by subsection (a) apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
